United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 5, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-10057
                         Summary Calendar


                        RONROYAL J. OWENS,

                       Petitioner-Appellant,

                              versus

  NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
          JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                       Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:03-CV-1333
                      USDC No. 3:03-CV-1334
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ronroyal J. Owens, Texas prisoner # 851492, moves this court

for a certificate of appealability (COA) to appeal the denial of

a FED. R. CIV. P. 60(b) motion.   The Rule 60(b) motion was taken

from the dismissal as time-barred of Owens’s 28 U.S.C. § 2254

application challenging his convictions for indecency with a

child and attempted aggravated sexual assault of a child under

the age of fourteen.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-10057
                                  -2-

     A COA is required for an appeal from “the final order in a

habeas corpus proceeding.”    28 U.S.C. § 2253(c)(1).   The denial

of Owens’s Rule 60(b) motion is not such an order.      See Gonzalez

v. Crosby, 545 U.S. 524, 532 (2005); Dunn v. Cockrell, 302 F.3d

491, 492 (5th Cir. 2002).    The motion for a COA is denied as

unnecessary.

     A district court’s denial of a Rule 60(b) motion is reviewed

for abuse of discretion.     Warfield v. Byron, 436 F.3d 551, 555

(5th Cir. 2006).   Owens argues that the district court erred by

failing to find that he was prevented from filing his § 2254

application by a state-created impediment as in Egerton v.

Cockrell, 334 F.3d 433, 437-39 (5th Cir. 2003).    Rule 60(b) may

not be used as a substitute for an appeal.     See Seven Elves, Inc.

v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981).    As Owens has not

shown that the district court abused its discretion by denying

his Rule 60(b) motion, the judgment of the district court is

affirmed.

     MOTION FOR COA DENIED AS UNNECESSARY; AFFIRMED.